    Case 19-50012       Doc 49     Filed 03/07/19       EOD 03/07/19 10:52:15      Pg 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

IN RE:                                              )       Chapter 11
                                                    )
USA GYMNASTICS                                      )       CASE NO. 1:18-09108-RLM-11
                                                    )
         Debtor.                                    )       Adv. Proc. No.: 1:19-ap-50012
__________________________________________
                                     )
USA GYMNASTICS,                      )
                                     )
       Plaintiff,                    )
                                     )
       vs.                           )
                                     )
ACE AMERICAN INSURANCE COMPANY f/k/a)
CIGNA INSURANCE COMPANY, GREAT       )
AMERICAN ASSURANCE COMPANY,          )
LIBERTY INSURANCE UNDERWRITERS INC., )
NATIONAL CASUALTY COMPANY, RSUI      )
INDEMNITY COMPANY, TIG INSURANCE     )
COMPANY, VIRGINIA SURETY COMPANY, )
INC. f/k/a COMBINED SPECIALTY        )
INSURANCE COMPANY, WESTERN WORLD )
INSURANCE COMPANY, ENDURANCE         )
AMERICAN INSURANCE COMPANY,          )
AMERICAN INTERNATIONAL GROUP, INC., )
AMERICAN HOME ASSURANCE COMPANY, )
and DOE INSURERS,                    )
                                     )
       Defendants.                   )

   DEFENDANT, TIG INSURANCE COMPANY’S UNOPPOSED MOTION FOR
EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S ADVERSARY COMPLAINT

         Defendant, TIG Insurance Company (“TIG”), by counsel, and pursuant to Rule 7006.1 of

the Local Rules of the United States Bankruptcy Court, Southern District of Indiana, moves the

Court for an extension of time of sixty (60) days to answer or otherwise respond to the Adversary

Complaint of Plaintiff, USA Gymnastics (“Plaintiff”), and in support thereof states the following:
    Case 19-50012        Doc 49     Filed 03/07/19     EOD 03/07/19 10:52:15         Pg 2 of 3




       1.      Plaintiff filed its Adversary Complaint on or about February 1, 2019. TIG

has until March 7 to answer or otherwise respond to the Complaint.

       2.      TIG is in need of an additional sixty (60) days, to and including May 6,

2019, to investigate the claims propounded by Plaintiff and answer or otherwise respond.

       3.      Counsel for TIG has communicated with counsel for Plaintiff and counsel

for Plaintiff has no objection to such an extension.

       4.      This motion is not meant to delay or otherwise impede these proceedings.

       WHEREFORE, Defendant, TIG Insurance Company, moves the Court for an

unopposed extension of time of sixty (60) days, to and including May 6, 2019, to answer

or otherwise respond to the Adversary Complaint of Plaintiff, USA Gymnastics, and for

all other relief just and proper under the premises.


                                              Respectfully submitted,

                                              DREWRY SIMMONS VORNEHM, LLP

                                              /s/ Scott P. Fisher
                                              Scott P. Fisher (#26813-49)

                                              /s/ George R. Calhoun, V
                                              George R. Calhoun, V
                                              District of Columbia Bar No.: 459717

                                              Attorneys for TIG Insurance Company

Drewry Simmons Vornehm, LLP
736 Hanover Place, Suite 200
Carmel, IN 46032
317-580-4848
317-580-4855 Facsimile
sfisher@DSVlaw.com
george@ifrahlaw.com



                                                  2
    Case 19-50012       Doc 49     Filed 03/07/19    EOD 03/07/19 10:52:15        Pg 3 of 3




                               CERTIFICATE OF SERVICE
        I hereby certify that on March 7, 2019, a copy of the foregoing was filed electronically.
Service of this filing will be made on all ECF-registered counsel by operation of the court’s
electronic filing system. Parties may access this filing through the court’s ECF system.


                                                    /s/ Scott P. Fisher
                                                    Scott P. Fisher




                                               3
